NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY L. WATTS,                               No. 17-17104

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00917-AWI-SKO

 v.
                                                MEMORANDUM*
H. NGUYEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      California state prisoner Timothy L. Watts appeals pro se from the district

court’s judgment dismissing for failure to prosecute his 42 U.S.C. § 1983 action

alleging deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Omstead v. Dell,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by dismissing Watts’s action

for failure to prosecute because Watts did not comply with the district court’s

orders directing Watts to file a response to defendants’ motion for summary

judgment or explain why he failed to do so. See id. (discussing the five factors for

determining whether to dismiss under Fed. R. Civ. P. 41(b) for failure to prosecute

or comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992) (although dismissal is a harsh penalty, the district court’s dismissal should

not be disturbed absent “a definite and firm conviction” that it “committed a clear

error of judgment” (citation and internal quotation marks omitted)).

      We do not consider Watts’s contentions regarding lost legal papers raised for

the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      AFFIRMED.




                                          2                                   17-17104